Title: From George Washington to Thomas McKean, 4 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters Philadelphia Septr 4th 1781
                  
                  I do myself the honor to enclose the Copy of a Letter, received last night from the Commanding Officer of the British Marine at New York, in answer to mine respecting the treatment of Naval Prisoners; and have to request the decision of Congress, whether an Officer shall be sent in, to inspect the situation of our Prisoners, under the proposed conditions.  I have the honor to be With perfect respect & esteem Your Excellencys Most Obedient Servant
                  
                     Go: Washington
                  
               